UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1273


BRIAN DAVISON,

                    Plaintiff - Appellant,

             v.

FACEBOOK, INC.; YOUTUBE, LLC; TWITTER, INC.; LOUDOUN COUNTY
SCHOOL BOARD,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-01125-AJT-TCB)


Submitted: July 31, 2019                                          Decided: August 7, 2019


Before KEENAN, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Davison, Appellant Pro Se. Kenneth Winn Allen, Craig Primis, KIRKLAND &
ELLIS, LLP, Washington, D.C.; Thomas G. Hentoff, John Edward Schmidtlein,
WILLIAMS & CONNOLLY, LLP, Washington, D.C.; Ariel Brynne Glickman, John
Kuropatkin Roche, PERKINS COIE LLP, Washington, D.C.; Ara Loris Tramblian,
BANCROFT, MCGAVIN, HORVATH & JUDKINS PC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian Davison appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm. Davison v. Facebook, Inc., No. 1:18-cv-01125-AJT-TCB (E.D.

Va. Feb. 26, 2019).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2